746 N.W.2d 282 (2008)
George M. STAPLETON, Plaintiff-Appellee/Cross-Appellant, and
Blue Cross Blue Shield of Michigan, Intervening Plaintiff-Appellee,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellant/Cross-Appellee.
Docket No. 134782. COA No. 273392.
Supreme Court of Michigan.
April 2, 2008.
On order of the Court, the application for leave to appeal the July 24, 2007 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The' motion to consolidate is DENIED.